                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

ATC INDOOR DAS                                    )
                                                  )
                        Plaintiffs,               )
                                                  )
vs.                                               )
                                                  )
CBL & ASSOCIATES MANAGEMENT,                      )              Case No. 5:18-cv-364-D
INC., and CROSS CREEK MALL SPE,                   )
LP                                                )
                                                  )
                        Defendants.               )
                                                  )


             ORDER GRANTING SECOND JOINT MOTION TO EXTEND STAY

        THIS CAUSE COMING ON TO BE HEARD before the undersigned Judge Presiding,

upon th~ Parties' Joint Motion to Extend the Stay; AND IT APPEARING TO THE COURT, that

good cause exists for the Court to extend the stay an additional thirty days for the Parties to

continue to engage in settlement discussions.

        NOW, THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED, that the

motion of the Parties is hereby granted, and this case, including all discovery and the discovery

conference, shall be and is hereby stayed for an additional period of thirty (30) days to allow the

Parties to further conger and attempt to settle this matter, and that the Parties shall file a joint

status report on or before   A.pt Cf   12r 2.0l'I, informing the Court of the status of their settlement

negotiations and whether they believe any further extension of the stay would be warranted.

        SO ORDERED. This the            {Cf    day of March, 2019.



                                                          JS C. DEVER III
                                                          United State District Judge
